Opinion issued June 21, 2012




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-10-00898-CR
                                    ____________

                    WILBERT LEE FERGUSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1262454


                          MEMORANDUM OPINION

      Appellant, Wilbert Lee Ferguson, was indicted for theft of tubing consisting

of at least fifty percent copper with a value of less than twenty thousand dollars.

See TEX. PENAL CODE ANN. § 31.03 (Vernon Supp. 2011). A jury found appellant

guilty and assessed punishment at ten years’ confinement. The trial court certified
that this was not a plea bargain case and that appellant had the right to appeal.

Appellant timely filed a notice of appeal.

      Appellant’s counsel on appeal has filed a motion to withdraw, along with an

Anders brief stating that the record presents no reversible error and therefore the

appeal is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). We grant counsel’s motion to withdraw and affirm the trial

court’s judgment.

      An attorney has an ethical obligation to refuse to prosecute a frivolous

appeal. In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008). If an

appointed attorney finds a case to be wholly frivolous, his obligation to his client is

to seek leave to withdraw. Id. Counsel’s obligation to the appellate court is to

assure it, through an Anders brief, that, after a complete review of the record, the

request to withdraw is well-founded. Id.

      We may not grant the motion to withdraw until:

      (1)    the attorney has sent a copy of his Anders brief to his client
             along with a letter explaining that the defendant has the right to
             file a pro se brief within thirty days, and he has ensured that his
             client has, at some point, been informed of his right to file a pro
             se PDR;
      (2)    the attorney has informed us that he has performed the above
             duties;
      (3)    the defendant has had time in which to file a pro se response;
             and

                                             2
      (4)    we have reviewed the record, the Anders brief, and any pro se
             brief.

See id. at 408–09. If we agree that the appeal is wholly frivolous, we will grant the

attorney’s motion to withdraw and affirm the trial court’s judgment. See Garner v.

State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009). If we conclude that arguable

grounds for appeal exist, we will grant the motion to withdraw, abate the case, and

remand it to the trial court to appoint new counsel to file a brief on the merits. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

      Here, counsel’s brief reflects that he delivered a copy of the brief to appellant

and informed him of his right to examine the appellate record and to file a response.

See Schulman, 252 S.W.3d at 408. Appellant filed a pro se response arguing that he

was not adequately represented by his court-appointed counsel and that the

evidence was insufficient to support his conviction.

      Counsel’s brief meets the Anders requirements in that it presents a

professional evaluation of the record. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).

Counsel supplies us with references to the record and provides us with citation to

legal authorities. Counsel indicates that he has thoroughly reviewed the record and

that he is unable to advance any grounds of error that warrant reversal. See Anders,



                                          3
386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 154 (Tex.

App.—Houston [1st Dist.] 2006, no pet.).

      We have independently reviewed the entire record and appellant’s pro se

response, and we conclude that no reversible error exists in the record, that there are

no arguable grounds for review, and that, therefore, the appeal is frivolous. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Garner, 300 S.W.3d at 767 (explaining

that frivolity is determined by considering whether there are “arguable grounds” for

review); Bledsoe, 178 S.W.3d at 826–27 (emphasizing that reviewing court—and

not counsel—determines, after full examination of proceedings, whether appeal is

wholly frivolous); Mitchell, 193 S.W.3d at 155. Although we may issue an opinion

explaining why an appeal lacks arguable merit, we are not required to do so. See

Garner, 300 S.W.3d at 767. An appellant may challenge a holding that there are no

arguable grounds for appeal by filing a petition for discretionary review in the Court

of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We grant counsel’s motion to withdraw1 and affirm the judgment of the trial

court. Attorney Juan M. Contreras, Jr., must immediately send the notice required

by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Court of Criminal
      Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
                                           4
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5